DETAILED ACTION
This is in response to the Patent Board Decision mailed 3/2/2021 wherein the Patent Trial and Appeal Board affirmed the prior art rejections of claims 1-9 and 12-20 and reversed the prior art rejections of claims 10-11 and 21-23.
In accordance with MPEP 1214.06 I.B1 and 1302.04 E, dependent claims 10 and 21 are converted into independent form by Examiner’s Amendment.
Claims 10, 11, and 21-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-9 and 12-20 are canceled.
Claim 10 has been amended to - -
10.	(CURRENTLY AMENDED) A propulsion system comprising:
	a fan section including a fan nacelle arranged at least partially about a fan;
	a core cowling arranged at least partially about a compressor section and a turbine section, the turbine section configured to drive the fan section and the compressor section, the fan nacelle and the core cowling arranged about an engine axis to define a bypass flow path; and
	a turbine exhaust assembly comprising:
a turbine exhaust case comprising ceramic matrix composite (CMC) material and attachable to a turbine case;
a tail cone comprising CMC material;
an exhaust mixer comprising CMC material and coupled to the turbine exhaust case, the exhaust mixer including a plurality of lobes arranged about the tail cone to define an exhaust flow path; and
a plurality of struts comprising CMC material and extending from the tail cone to support the exhaust mixer, wherein the exhaust mixer defines a portion of the bypass flow path.

Claim 21 has been amended to - -
21.	(CURRENTLY AMENDED) A propulsion system comprising:
	a fan section including a fan nacelle arranged at least partially about a fan;
	a core cowling arranged at least partially about a compressor section and a turbine section, the turbine section configured to drive the fan section and the compressor section, the fan nacelle and the core cowling arranged about an engine axis to define a bypass flow path; and
	a turbine exhaust assembly comprising:
a turbine exhaust case comprising ceramic matrix composite (CMC) material and attachable to a turbine case;
a tail cone comprising CMC material;
an exhaust mixer comprising CMC material and coupled to the turbine exhaust case, the exhaust mixer including a plurality of lobes arranged about the tail cone to define an exhaust flow path; and
a plurality of struts comprising CMC material and extending from the tail cone to support the exhaust mixer, wherein each of the plurality of struts extends between the exhaust mixer and the tail cone such that the plurality of struts are axially aligned with the exhaust mixer relative to the engine axis.


Allowable Subject Matter
Claims 10, 11, and 21-23 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741